Citation Nr: 1725398	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  10-16 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression. 

2.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2003 to December 2003. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for depression with suicidal thoughts and bilateral peripheral neuropathy of the lower extremities.  

The Board notes that the February 2008 rating decision also reopened and denied a service connection claim for back pain; however, the Veteran did not appeal this part of the decision and it is therefore not in appellate status

The issue of entitlement to service connection for bilateral peripheral neuropathy of the lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran's currently diagnosed depressive disorder, NOS, had its onset during service.  


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for depressive disorder, NOS, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  Given the favorable decision to award service connection for an acquired psychiatric disorder, to include depression with suicidal thoughts and adjustment disorder, no prejudice to the Veteran could result.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Claims - Applicable Laws and Regulations

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through her senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The Veteran asserts that depression was incurred in-service and continued thereafter.  The Board initially notes that no psychiatric disorders were noted prior to the Veteran's entrance on active duty, and a note in her service treatment records (STRs) from October 2003 confirms that she had no psychiatric disorders prior to her active duty.  

Additionally, the Board notes that the Veteran is currently diagnosed with Depressive Disorder, NOS. 

In addition, a thorough review of the Veteran's STRs reveals that in April 2003 (only two month after joining the military), she sought help for mental problems.  At the time, mental health notes indicated an assessment of "phase of life problem" specifically due to missing her daughter.  In a follow-up appointment during the same month, the Veteran was diagnosed with "Adjustment Disorder with Depressed Mood" and assigned a GAF score of 65. 

Further review of the remaining STRs indicate that she continuously arrived for mental health appointments showing a tearful, sad, and depressed mood.  The diagnosis of adjustment disorder with depressed mood was continued.  STR mental health notes from October 2003 indicate that the Veteran was assessed for suicidal ideation during one of her regular appointments with the Life Skills Support Center.  It was indicated that the Veteran was seeing for depression for some time prior to this appointment and that the mental health professional was "fairly familiar" with her situation.  The Veteran admitted to periods of sadness and depression, and discussed thoughts of suicide with potential plan in mind.  She was diagnosed with depression with recent suicidal ideation and was transferred to the psychiatric unit for evaluation.  After two days in the psychiatric unit, the Veteran was diagnosed with personality disorder NOS, and an occupational problem.  After release from the psychiatric unit she was diagnosed with "Malingering (suicidality), adjustment disorder with depressed mood, and anti-social traits. 

A follow-up note from her regular treating psychologist continued the diagnosis of adjustment disorder with depressed mood.  It is also indicated that the Veteran was seeing a neurologist who prescribed Effexor, an antidepressant. 

The Veteran did not indicate any mental health problems on her separation examination report, but a mental health note from November 2003 (done after her separation examination) indicates a diagnosis of adjustment disorder, depression, and multiple somatic disorders.  She was discharged from service in December 2003.

In an October 2007 statement in support of claim, the Veteran requested an examination for her depression because she could not afford to see a private mental health professional. 

The first post-service psychiatric assessment is shown during her March 2010 VA mental health examination.  The examiner diagnosed the Veteran with depressive disorder, NOS, alcohol dependence in sustained full remission, and hallucinogen abuse in sustained full remission.  The examiner opined that because the Veteran was "unsure regarding the extent to which alcohol abuse drives depression or depression drives alcohol abuse" along with the fact that there was lack of treatment between her military service and the examination, it was less likely than not that her depression is related to her military service.  The Board notes that the examiner's opinion is inadequate for VA purposes.  The examiner did not address in the rationale any of the mental health diagnoses the Veteran had during service nor did he acknowledge her inability to seek mental health help post her military service due to being incarcerated and her indication that she could not afford seeing a private mental health professional.  Furthermore, the rationale itself shifts the burden of explanation to the Veteran indicating that because she could not explain the nexus therefore it is less likely than not related to service.  Lastly, the examiner stated that it could be that her depression is due to alcohol abuse; however, he specifically indicated that her alcohol dependency was in sustained full remission. 

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed psychiatric disability is related to her in-service mental health treatment and diagnoses.  In summary, the Board notes that the Veteran sought mental health help shortly after joining the military and continuously until her honorable discharge.  Her in-service treatment included a two-day hospitalization in the psychiatric unit.  Her current diagnosis of a depressive disorder is overall consistent with her symptoms and mental health diagnoses while in-service.  As such, the Board finds that entitlement to service connection for depressive disorder, NOS, is warranted. 


ORDER

Entitlement to service connection for depressive disorder, NOS, is granted. 


REMAND

The Board finds that further development is necessary to decide the Veteran's claim for entitlement to service connection for bilateral peripheral neuropathy of the lower extremities. 
The Veteran has not yet been afforded a VA examination in connection with her bilateral neuropathy claim.  Her claim was initially characterized as entitlement to service connection for bilateral peripheral neuropathy of the lower extremities secondary to her back pain.  Service connection however is not currently in effect.  Nonetheless, the Veteran asserts that she has had leg pain along with the back pain she experienced in service.  Her STRs document the back pain.  Moreover, she is competent to report observable symptoms such as pain in her legs.  Under these circumstances, the Board finds that a VA examination and medical opinion based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Lastly, the Board notes that non-duplicative medical treatment records were added to the Veteran's claims file in December 2014, years after the April 2010 SOC, which is the last RO adjudication of the claim.  Review of these records reflect the Veteran's complaints of radiating pain into the legs and are therefore material to the bilateral leg claim.  The Veteran did not waive local jurisdiction review regarding any additional evidence submitted.  If a SOC or supplemental SOC (SSOC) is prepared before the receipt of further evidence, a SSOC must be issued to the Veteran, as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to the issue(s) on appeal.  38 C.F.R. § 19.37(a).  As such, the Board finds that the newly received evidence is pertinent to her claim, has not yet been considered by the AOJ, and no waiver of AOJ consideration has been received.  As the Veteran's substantive appeal was received prior to February 2013 and the Veteran specifically did not waive initial AOJ consideration of this evidence, a remand for such action is necessary.  See Disabled American Veterans et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA medical evidence.  

If no additional records are available, a formal documentation showing unavailability should be attached to the Veteran's file. 

2.  Send the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to VA, and with her consent, obtain any available records from any identified private healthcare providers who treated the Veteran for the above service connection claim. 

Inquire if the Veteran received any treatment while being incarcerated, and assist the Veteran in retrieving any medical records from any prison where the Veteran was incarcerated. 

3.  Then, regardless of whether or not additional evidence is received, provide the Veteran with a VA examination by an appropriate examiner to determine the nature and etiology of her asserted bilateral neuropathy disability of the lower extremities.  The claims file and a copy of this Remand must be made available to the examiner, and the examiner shall indicate in the examination report that the claims file was reviewed.

Following a review of the claims file and examination of the Veteran, the examiner is asked to respond to the following: 

(a)  Identify all peripheral neuropathies currently shown, to include bilateral peripheral neuropathy of the lower extremities, and   

(b)  For any currently diagnosed peripheral neuropathies, determine whether such disorder had its onset during the Veteran's period of active duty or is otherwise related to it.  

While a complete review of the record is imperative, attention is called to the following: 

(i) The Veteran's STRs, specifically all neurology assessment notes and separation examination report indicating that the Veteran should return to a neurologist for further care for her low back pain; and (ii) Private medical records from Dr. O.A. from 2008 to 2011, including complaints of radicular pain and numbness into the legs.

The examiner must provide a complete rationale to all conclusions reached whether favorable or unfavorable. 

4.  After completing any other development that may be warranted, readjudicate the bilateral leg claim on appeal.  If the benefit sought is not granted, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


